Citation Nr: 0823220	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  00-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right hip degenerative joint disease.

4.  Entitlement to an effective date earlier than November 
21, 2005, for the grant of service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1979 to September 
1986 and had a period of active duty training from June 1978 
to September 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2000, February 2006, and January 
2007 rating decisions of the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO).  A note in the 
file indicates that the veteran failed to appear for an April 
2008 Board video hearing.

An April 2000 rating decision denied service connection for 
PTSD.  This issue was most recently before the Board in 
August 2004 and was remanded at that time for the purpose of 
informing the veteran that she should obtain a statement from 
C. P., her in-service roommate.  Such statement has been 
obtained and is associated with the claims file.

A February 2006 rating decision granted the veteran's claim 
for service connection for right hip degenerative joint 
disease, and assigned a 10 percent rating, effective October 
13, 2005.  A January 2007 rating decision granted the 
veteran's claim for service connection for major depressive 
disorder and assigned a 50 percent rating, effective November 
21, 2005.

The veteran has submitted medical evidence pertinent to the 
matters on appeal subsequent to the February 2008 
supplemental statement of the case; the veteran has waived 
initial RO consideration of this evidence.


FINDINGS OF FACT

1.  An inservice stressor has not been verified by the 
objective evidence of record.

2.  The service-connected major depressive disorder is 
manifested by complaints of depression, irritability, and 
difficulty in sleeping, productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.

3.  The service-connected right hip degenerative joint 
disease is manifested by limitation of motion of the right 
hip, with pain upon range of motion.

4.  A September 1999 rating decision denied service 
connection for major depressive disorder, to include 
secondary to service-connected disability; an appeal of the 
September 1999 RO denial of service connection for major 
depressive disorder was not completed.

5.  After the September 1999 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for major depressive disorder was received 
on November 21, 2005.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  The criteria for an initial rating in excess of 50 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 9434 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for right hip degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5003, 
5251, 5252 (2007).

4.  The criteria for an effective date prior to November 21, 
2005 for the award of service connection for major depressive 
disorder have not been met.  38 U.S.C.A. § 5110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, will be 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The February 2006 and January 2007 rating decisions on appeal 
granted the veteran's claims of entitlement to service 
connection for right hip disability and major depressive 
disorder, respectively.  As such, the filing of a notice of 
disagreement as to the initial rating and effective date 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating and effective date assignment triggers 
VA's duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.

The June 2006 and July 2007 statements of the case (SOC), 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic codes 
(DC) for rating the veteran's right hip disability and major 
depressive disorder, and the veteran was informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the disability 
evaluation that the RO had assigned.  In addition, July 2007 
and December 2007 letters explained how a disability rating 
is determined by VA for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.

As for the issue of entitlement to service connection for 
PTSD, by correspondence dated in August 2001, December 2003, 
September 2004, and December 2007, the veteran was informed 
of the evidence and information necessary to substantiate the 
PTSD claim, the information required to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letters informed the veteran that she should submit any 
medical evidence pertinent to the claim.  While complete VCAA 
notice was not provided to the appellant prior to the initial 
adjudication, the claim was readjudicated after she received 
all critical notice, and she has had an opportunity to 
respond (see February 2008 supplemental statement of the 
case).

Further regarding PTSD, the Board notes that the RO mailed 
the veteran letters in October 2000 and March 2003 informing 
her that evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  These letters asked her to provide any 
sources (military or non-military) that could provide 
information concerning her alleged stressor.  These letters 
also provided a list of types of evidence of behavior changes 
following a claimed assault which could be relevant evidence.

Duty to Assist

The veteran's service treatment records are of record, as are 
private and VA medical records and examinations.  As for 
PTSD, there is no need to schedule the veteran for a VA 
examination with a medical opinion regarding a possible 
relationship between PTSD and the veteran's military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board notes that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this regard, the Board notes that the main issue 
concerning the PTSD claim pertains to the verification of a 
stressor, not to any medical question of a diagnosis or a 
medical nexus.

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

I.  PTSD

The veteran claims that she has PTSD as a result of a sexual 
assault during service.  In particular, the veteran asserts 
that she was raped while serving in the Army in Fort Leonard 
Wood, Missouri in 1982 or 1983.  In her July 2000 substantive 
appeal the veteran asserted that the June 2000 statement of 
the case was incorrect in reporting that the veteran had 
described two incidents of assault during service.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Prior to March 7, 2002, the regulation 38 C.F.R. § 3.304 (f) 
provided that service connection for post-traumatic stress 
disorder required medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

An amendment to 38 C.F.R. § 3.304(f) was enacted, effective 
from March 7, 2002. The regulatory changes were primarily 
directed at claims involving service connection for post-
traumatic stress disorder due to personal assault.  The 
pertinent change provides that if a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304 (f)(3) 
(effective from March 7, 2002).

In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

Analysis

In November 1999, the veteran submitted a letter describing 
her in-service stressor.  She stated that she had gone to a 
party with coworkers.  When she was ready to leave one of her 
coworkers offered to drive her home.  She reported that he 
asked her for sex on the drive home and she said no.  When 
they arrived at her place he asked to come in and use the 
bathroom.  She stated that after he came out he forced her to 
have sex.  The veteran testified to essentially the same 
details at her November 2002 Board hearing.

The veteran does not allege, and a review of the veteran's 
official military documentation contained in her claims file 
does not otherwise indicate, that she engaged in combat 
against enemy forces as contemplated by VA regulations, or 
that she has a combat-related stressor.  Her personnel 
records do not reflect that she received any decorations or 
medals indicative of involvement in combat and there is no 
other sufficient indication of combat service.  As such, the 
Board finds that she did not "engage in combat."  Therefore, 
any alleged stressors in service must be independently 
verified, i.e., corroborated by objective credible supporting 
evidence.

There is no disputing the veteran has PTSD, as this diagnosis 
is documented in her VA and private records.  The 
determinative issue is whether competent evidence of record 
establishes that the PTSD is a consequence of the alleged 
sexual trauma in service.  Private and VA examiners have 
related the veteran's PTSD to her military service.  However, 
after a review of the veteran's claims file, the Board points 
out that the rationale for this finding was based solely on 
the report by the veteran that she had been subject to sexual 
trauma during service, and none of the veteran's treating 
providers made a reference to any credible supporting 
evidence that the events as described by her actually 
occurred.  Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) 
(where a veteran's alleged stressors are uncorroborated, the 
Board is not required to accept a recent diagnosis of PTSD as 
being the result of the veteran's service).

The veteran's service medical records do not support any of 
the veteran's assertions regarding any sexual assault during 
her military service.  At various clinical examinations 
during her military service, she did not report experiencing 
depression or other psychiatric problems.

While the evidence indicates that the veteran sought 
psychiatric treatment in July 1998, the veteran was not 
diagnosed with PTSD (due to sexual trauma during service) 
until April 1999, many years after her discharge from the 
military.  The April 1999 VA record reveals that the veteran 
reported that she had been raped while serving in the Army in 
Fort Leonard Wood, Missouri in 1983.  The veteran asserted 
that she attempted to report the incident at that time but 
the IG had claimed that it had been consensual.  The contents 
of the April 1999 record are at odds with that contained in a 
November 1998 VA examination.  At the November 1998 VA 
psychiatric examination, when asked about traumatic events in 
service, the veteran stated that while stationed in Germany 
she started having problems with her job and got into some 
type of personal conflict with a civilian employee and said 
that she then got verbally harassed by her supervisors.  The 
veteran denied any problems with sexual or physical 
harassment.  

The veteran's service personnel records show that the veteran 
had satisfactory to outstanding ratings until the period of 
April 1985 to March 1986.  An April 1986 personnel record 
indicates that the veteran's had limited potential in her MOS 
and that reclassification would be in the best interest of 
the veteran and the military.  For the period of April 1986 
to July 1986 it was noted that the veteran had been placed in 
a position outside of her primary MOS, and that she had 
performed in an outstanding manner.

As for an alleged change in the veteran's behavior, the 
record does show (in an undated letter to a Congressional 
representative apparently written sometime after December 
1985) that the veteran sought a transfer out of her duty 
station and a change in MOS in early 1986.  However, the 
Board finds that these requests do not provide verification 
of the veteran's alleged stressor.  The Board notes that the 
veteran reports that the alleged personal assault occurred in 
1982 or 1983.  The veteran's in-service letter indicates that 
the veteran did not seek transfer or a change in MOS until 
1985.  Furthermore, this letter indicates that she was 
seeking those changes due to problems she was having with her 
superiors.  Furthermore, she mentioned that a fellow soldier 
had been raped, but she made no comments about herself having 
been subject to a personal assault.  Accordingly, the Board 
finds that the veteran's attempt to change her MOS and to be 
transferred do not provide any support to the veteran's 
claimed assault in 1983.  Similarly, the unsatisfactory 
evaluation the veteran received for the period of April 1985 
to March 1986, was removed in time from 1983, and can be 
related to the veteran's reported problems with her superiors 
at that time.  Consequently, the (one-time) poor evaluation 
is not seen as providing any verification of the alleged 
assault, and does not show a deterioration in the veteran's 
work performance.  In this regard, the Board notes that the 
veteran was promoted from E-2 to E-5 during her period of 
active service, and was awarded a good conduct medal in July 
1986 near the end of her active service.

The veteran has submitted multiple lay statements from 
friends, relatives, and a work supervisor.  The statements, 
however, do not indicate that any of these lay witnesses saw 
or talked with the veteran at any time near the alleged 
incident.  While the statements state that the veteran's 
behavior changed after service, the Board notes that they 
offer little in the way of what the veteran experienced in 
service, and do not provide probative evidence as to what the 
veteran experienced while the veteran was in service.

In a letter received in September 2003 (and dated in July 
2003) the veteran's service comrade, C.P., indicated that she 
had known the veteran since 1979 as they went through AIT 
together at Ft. Sam Houston, Texas.  C.P. noted that she and 
the veteran roomed together off-post while serving at Ft. 
Leonard Wood, Missouri.  C.P. noted that following a Labor 
Day party (apparently in 1982) the veteran seemed different 
and was staying to herself.  C.P. noted that she had not been 
told by the veteran of anything that had happened at that 
time.  C.P. then remarked that it was not until May of 2003 
that the veteran "finally told me why she totally changed" 
while stationed at Ft. Leonard Wood.

The Board notes that according to C.P., and contrary to the 
veteran's assertion (November 2002 Board hearing transcript, 
page 19), the veteran did not, during service, tell C.P. 
about an alleged rape.  In fact, even when told about the 
incident in May 2003, C.P. refers to the incident as 
essentially a sexual encounter, and did not refer to it as 
being a rape.

In sum, the most probative evidence of record does not verify 
the veteran's claimed stressor of a sexual assault.  The 
veteran's service medical records and service personnel 
records do not indicate that the veteran was sexually 
assaulted, and the veteran did not receive any psychiatric 
counseling during service.  The veteran's service personnel 
records do not show a change in behavior or document 
deterioration in the veteran's work performance in proximity 
to the alleged event.  At a November 1998 VA examination, the 
veteran even denied ever having been subject to a sexual or 
physical assault during service.  Contrary to the veteran's 
assertion, the veteran's service comrade and roommate at the 
time of the assault, C.P., stated that she had not been 
informed by the veteran that she [the veteran] had been 
raped.  Accordingly, the Board does not find the evidence in 
support of the alleged in-service stressor to be credible.  
Absent a verified stressor, service connection for PTSD is 
not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

A.  Right hip

A February 2006 rating decision granted the veteran's claim 
for service connection for right hip degenerative joint 
disease, and assigned a 10 percent rating, effective October 
13, 2005.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent rating, limitation of flexion to 20 degrees 
warrants a 30 percent rating and limitation of flexion to 10 
degrees warrants a 40 percent rating.  Diagnostic Code 5252.  
Diagnostic Code 5253 provides for a 20 percent rating where 
there is limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  Extension of the thigh limited to 5 
degrees warrants a 10 percent rating.  Diagnostic Code 5251.

There is no clinical objective evidence demonstrating that 
flexion of the veteran's right thigh has been limited to 30 
degrees, or extension limited to 5 degrees.  There is also no 
objective clinical evidence showing limitation of abduction 
of the right thigh with motion lost beyond 10 degrees.  The 
February 2006 VA examination report showed flexion of the 
right hip to be 70 degrees, extension to 20 degrees, and 
abduction to 25 degrees.  While the record shows that the 
veteran clearly has some right hip limitation of motion, 
clinical evidence does not support a higher rating than that 
already assigned by the RO under Diagnostic Codes 5252 and 
5253, or an additional separate rating under Diagnostic Code 
5251.

As for other diagnostic codes, the evidence does not show a 
flail right hip joint to warrant a rating under Diagnostic 
Code 5254 or ankylosis of the right hip to warrant a higher 
rating under Diagnostic Code 5250.

The Board acknowledges the veteran's complaints of right hip 
pain, and the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the February 2006 VA examiner noted that the 
veteran did have additional functional loss (moderate) of the 
right hip due to pain, weakness, lack of endurance, and 
incoordination, the examiner was unable to determine if there 
was additional loss of right hip motion due to pain.  As 
such, there is no showing of right hip limitation of motion 
so as to result in a higher rating under Diagnostic Codes 
5252 or 5253, or additional separate rating under Diagnostic 
Code 5251.  In short, an initial rating in excess of 10 
percent for right hip disability is not warranted.



B.  Major depressive disorder

A January 2007 rating decision granted the veteran's claim 
for service connection for major depressive disorder and 
assigned a 50 percent rating, effective November 21, 2005.

Under Diagnostic Code 9434, a 50 percent disability rating is 
assigned for major depressive disorder when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for major depressive 
disorder which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the clinical findings from psychiatric 
examinations and records reveal few of the symptoms needed 
for a rating of 70 percent.  In particular, there are no 
findings suggestive of obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.  While the October 2005 private examiner noted that 
the veteran had frequent suicidal thoughts, such findings are 
absent from the other medical records (including from the 
veteran's July 2006-August 2006 VA PTSD inpatient treatment 
records), with just passive or fleeting suicidal thoughts 
noted.   In the same manner, the Board can find no examiners 
that concurred with the October 2005 private examiner's 
statement that the veteran had impaired concentration and 
attention span.

The Board observes that to adequately evaluate and assign the 
appropriate disability rating to the veteran's major 
depressive disorder, the Board must analyze the evidence as a 
whole, including the veteran's GAF scores and the enumerated 
factors listed in the applicable Diagnostic Code.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding 
that "the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV [Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed.].

The veteran's GAF scores have included : April 2005 VA 
record, 55 past year, 58 current; April 2006 VA record, 55 
past year, 63 current; October 2006 VA examination, 50-55; 
February 2007, 55 past year, 63 current; and an April 2008 VA 
record, 60.  These scores have tended to show moderate 
depression symptoms.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition.  

While the veteran has complained of problems with 
irritability, there is nothing in the record to suggest 
unprovoked irritability with periods of violence.  While the 
veteran reported difficulty with sleep and anxiety, these 
factors have already been taken into consideration in 
assigning the current 50 percent rating.  The October 2006 VA 
examiner noted that the veteran could function independently, 
and the February 2007 VA record noted that the veteran had a 
strong support system.  A VA record dated in April 2008 noted 
that the veteran was employed.  In conclusion, there is no 
basis for a higher rating for the veteran's major depressive 
disorder.

The evidence does not reflect that the disabilities at issue 
(right hip, major depressive disorder) caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

III.  Effective date earlier than November 21, 2005, for the 
grant of service connection for major depressive disorder.

In a September 1999 rating decision, the RO denied, in 
pertinent part, service connection for major depressive 
disorder.  The veteran was notified of the denial, with 
appellate rights, and did not appeal.  The September 1999 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The RO has construed correspondence and records received on 
November 21, 2005 as constituting an application to reopen a 
claim of service connection for major depressive disorder.  
Among the records received was a letter dated in October 2005 
from the veteran's private physician stating that the veteran 
had major depression related to service-connected disability.  
Service connection for major depressive disorder, effective 
November 21, 2005, was granted in a January 2007 rating 
decision.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  Applicable regulatory 
and statutory provisions stipulate that the effective date 
for an award of service connection based on a claim reopened 
after final disallowance, as in the instant case, will be the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Since the veteran did not perfect an appeal of the September 
1999 RO decision, it became final and is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the September 1999 rating decision 
has not been alleged, and that rating decision is a legal bar 
to an effective date prior to the date of the decision.

The only question before the Board at this time is whether 
subsequent to the September 1999 rating decision and prior to 
November 21, 2005, she communicated an intent to reopen her 
claim seeking service connection for major depressive 
disorder.  38 C.F.R. § 3.155.  Nothing in the claims file 
received during this time period may be construed as an 
informal claim seeking to reopen the claim of service 
connection for major depressive disorder.  In fact, the 
veteran does not allege that she submitted an earlier 
application to reopen the claim.

The veteran's main assertion in this case is that the 
effective date for the grant of service connection for major 
depressive disorder should be effective from October 2005, 
the date in which a private physician stated that her major 
depressive disorder was related to her service-connected 
orthopedic disability.  Under the controlling law and 
regulations (outlined above), however, the award of 
compensation based on a reopened claim may be no earlier than 
the date of receipt of the claim, or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r).  As 
such, the November 21, 2005 date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.  38 C.F.R. § 3.400.  Further, as for 
the aforementioned October 2005 record, such record was not 
received by VA until November 21, 2005, and it can not be 
used to establish an earlier effective date in this case.  38 
C.F.R. § 3.157(b)(2).

The veteran has also asserted that her earlier claim of 
service connection for PTSD should somehow entitle her to an 
earlier effective date in this case.  The Board notes, 
however, that a claim of service connection for PTSD is not 
the same as a claim of service connection for any and all 
psychiatric disorders.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  As such, the fact that the veteran filed a claim 
of service connection for PTSD prior to November 21, 2005, 
can not be the basis used to establish an earlier effective 
date in this case.

In sum, the evidence of record provides no basis for an award 
of service connection for major depressive disorder prior to 
November 21, 2005.







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.

An initial evaluation in excess of 50 percent for major 
depressive disorder is denied.

An initial evaluation in excess of 10 percent for right hip 
degenerative joint disease is denied.

An effective date earlier than November 21, 2005, for the 
grant of service connection for major depressive disorder is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


